DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The rejection under 112, second paragraph to claims 10 and 11 has been withdrawn.
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemedi U.S. Patent No. 7,673,741.
Claim 10, Nemedi teaches a conveyor belt system 10, comprising: a conveyor belt 60 having a central zone at 60 Fig. 4 extending in a longitudinal direction over substantially the whole conveyor belt 60 and two further zones 61,62 located outside the central zone at 60 Fig. 1,4;4Docket No. 8454-0004 Application No. 16/991,447a frame 11 positioning the conveyor belt 60, the frame 11 having at least two upright walls 13,15 at the position of opposite transverse ends Fig. 4, the two upright walls 13,15 being formed such that at the position of a return side the conveyor belt 60 falls within the two upright walls 13,15 and that at the position of a transport side the conveyor belt 60 extends with each of the two further zones 61,62 through an elongate opening 39,40 located between the at least two uprights walls 13,15.  
Claim 11, Nemedi teaches groove is provided at the position of the elongate opening 39, 41 Fig. 4.  
Claim 12, Nemedi teaches a guard 16,17 is provided in order to shield the two further zones 61,62 extending through the elongate opening 39,41 from a surrounding area Fig. 4.  
Claim 13, Nemedi teaches wherein the guard 16,17 is removable Fig. 4.  
Allowable Subject Matter
Claims 1-3, 6-9, 14, and 17-18 are allowed.
The prior art does not teach a first and second rollers; a conveyor belt extends between the first and second rollers; the conveyor belt having upright ribs extending in a longitudinal direction; a frame having a groove in which an upright rib is received in combination with the rest of the claim language is not fairly taught in the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS